Citation Nr: 0629954	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for neurodermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1970.

This case initially came before the Board of Veterans' 
Appeals on appeal from a March 2003 rating decision rendered 
by the Boise, Idaho, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In particular, he appealed the 
initial noncompensable disability evaluation assigned for his 
service-connected neurodermatitis.

In October 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims 
folder.  

In February 2006, the Board remanded the case to the RO for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration.

While this case was on remand, the RO issued a May 2006 
rating action that assigned a 30 percent disability 
evaluation for the veteran's skin condition, effective from 
the date of receipt of his claim for service connection.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
initial disability rating assigned for his service-connected 
neurodermatitis remains open.


FINDING OF FACT

The competent evidence does shows that the veteran's service-
connected neurodermatitis affects less than 40 percent of the 
entire body and less than 40 percent of the exposed areas of 
the body; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs has not been 
required during any 12-month period during the appeal.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for neurodermatitis have been not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2006, subsequent to the initial 
adjudication of the claim.  This letter included notice that 
he should submit any evidence in his possession pertinent to 
his claim.  By letter dated in July 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination addressing the severity of his 
neurodermatitis.  Available service records and pertinent VA 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim 
for a higher initial disability evaluation for the veteran's 
service-connected neurodermatitis.  


Factual Background

The record reflects that the veteran has a long history of 
skin problems.  VA outpatient treatment records from January 
2000 to April 2004 show that the veteran reported skin 
problems.  He was noted to have multiple spots of excoriated 
crusting.  His symptoms, while largely on his back, were 
widely scattered elsewhere.  He also had residual scars.  He 
was prescribed medicated cream for his skin symptoms.  

In November 2002, the veteran submitted a claim for service 
connection for his skin condition contending that it was 
secondary to his service-connected PTSD.  

In a December 2002, statement, Dr. J. P. Fetzek, a private 
dermatologist, noted that he had seen the veteran in 
September 2002 and found him to have neurodermatitis 
manifested by excoriation and pickers nodules.  The areas on 
the back where he could not reach were not involved.  It was 
felt that the veteran's skin condition was related to stress.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in February 2003.  At 
that time, the veteran had five skin lesions scattered over 
the upper posterior left chest and over the medial right 
lower thoracic area.  The lesions were up to 12 millimeters 
(mm) across and were described as open.  It was obvious to 
the examiner that they had been scratched.  Scattered white 
scarred areas, mainly over the upper posterior chest, but 
also to a lower degree over the lower chest, were noted.  
They were up to 1.5 centimeters (cm) in diameter.  It was 
opined that the veteran's skin condition was secondary to his 
PTSD.  

At his October 2004 hearing before the Board, the veteran 
testified that while his skin condition was predominately on 
his back, it occasionally affected his thighs, buttocks, 
neck, and behind his ears.  He reported that his skin 
problems never go away and topical creams have not helped.  
His clothes irritated his skin.  He felt that his skin 
condition had ruined his life, and he was embarrassed to show 
his back in public.  

Pursuant to the Board's prior remand, the veteran was 
afforded a VA compensation and pension examination in March 
2006.  He reported that he was completely consumed by lesions 
in his back.  He also had lesions, though less extensively, 
on his chest, abdomen, and upper extremities.  They kept him 
up at night because of pain and discomfort, and it was hard 
for him not to scratch them. 

Objective examination revealed obvious scarring and 
hypopigmented areas across the veteran's shoulders and 
scapular region.  The middle portion of his back was spared, 
but the veteran also had extensive involvement on his flanks, 
bilaterally.  Approximately 50 percent of the veteran's back 
was involved with the scarring.  The examiner observed two 
active ulcerations with crusting, scab formation, and 
surrounding erythema and induration.  One was located over 
the left scapula and the other was in the left mid back over 
the paraspinous muscles.  Both measured approximately 1 cm 
with 2-3 cm of surrounding erythema and induration.  The 
veteran's chest had multiple punctuate hypopigmented scars 
that measured 5 mm.  There were two areas on the abdomen on 
the lateral sides of the umbilicus that were similarly 
scarred with 5 to 10 lesions.  The veteran's upper 
extremities had scattered .5 cm annular hypopigmented 
lesions.  There was no erythema or ulceration of the chest, 
abdomen, or upper extremities.  Neurodermatitis was 
diagnosed.  The examiner noted the veteran had classic 
lesions that were very evidence on his back as the skin was 
scarred only in areas that could be reached by his hands.  
Approximately 20 percent of the veteran's entire skin surface 
area has hypopigmented scarred lesions and approximately 2 
percent of the exposed skin was involved.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, evaluations may be 
"staged." See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, could compensate the veteran for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.

Under the Diagnostic Code 7806, dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
disability rating.  Dermatitis or eczema covering more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent disability rating.  The Board notes that the 60 
percent evaluation is the maximum rating under the current 
criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

The veteran contends that his service-connected 
neurodermatitis is more severe than currently evaluated.  The 
Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's neurodermatitis most closely 
approximates the criteria for the currently assigned 30 
percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

While the veteran has reported that his entire body is 
affected by his skin disability, there is no competent 
medical evidence that the veteran's neurodermatitis covers 
more than 40 percent of the entire body or that more than 40 
percent of exposed areas are affected by the veteran's 
service-connected skin disability.  On the contrary, VA 
examination in February 2003 as well as outpatient VA medical 
records show scattered lesions throughout the veteran's left 
chest and right lower thoracic regions.  While his 
neurodermatitis was observed to affect the veteran's chest, 
abdomen, upper extremities, and back, the physician that 
examined the veteran in March 2006 noted that only 20 percent 
of the veteran's entire skin surface area and 2 percent of 
the exposed skin surfaces were affected by the veteran's skin 
disability.  

Furthermore, while the Board acknowledges that the veteran 
has used topical ointments and medicated lotions, the 
evidence does not show that immune suppression has been 
required.  There is no evidence of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month as 
contemplated by a 60 percent disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his neurodermatitis, 
standing alone, resulted in marked interference with 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
veteran's neurodermatitis, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

An initial rating in excess of 30 percent for neurodermatitis 
is denied.




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


